DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teaches or suggest a motivation for the compound of Formula (1) as claimed.  The Examiner has considered the cited references and conducted a thorough search of appropriate data bases for the clamed subject matter and did discover any reference which anticipates the claimed subject matter or would form the basis for concluding that the claimed subject matter would have been obvious.
The closest prior art located or identified is Vial et al. (US 2011/0097291.  Vail teaches at paragraph [0006]:

    PNG
    media_image1.png
    251
    386
    media_image1.png
    Greyscale


mint-like aroma. Wherein, the compounds of Vial have fruity type note (para. [0006] in Vial). More specifically, the compounds in Vial have a velvety fruity-apricot/Mirabelle type note, a fruity-aromatic odor, or a fruity-vinous note with a floral aspect (para. [0013] to [0016] in Vial).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622